Citation Nr: 1229165	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from May 1966 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the claims.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss and tinnitus are etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board is granting in full the benefits sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his bilateral hearing loss and tinnitus are the result of his exposure to acoustic trauma while serving as a fuel specialist and refueling all types of aircraft on the flight line during service.  He reports being given small earplugs to wear while aircraft and other noisy equipment were on and that after complaining to a superior about the noise, was told to continue using the plugs.  The Veteran asserts that both hearing loss and tinnitus began in 1970; this his service treatment records show hearing loss upon leaving the military, which was not present at the time of enlistment; and that he was referred to an ear nose and throat (ENT) specialist after discharge to investigate his symptoms in 1971, at which time he was told that was the best it would get, so he continued his life.  The Veteran also reports that the problem escalated in 1981, at which time he saw his family physician who told him there was no cure for tinnitus.  See November 2007 VA Form 21-526; VA Forms 21-4138 dated November 2008 and May 2009; May 2009 statement in support of claim; January 2010 VA Form 9.  

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran's service treatment records reveal that at the time of his April 1966 enlistment examination, he exhibited bilateral hearing 15/15 on whispered voice test.  No audiometric testing was conducted and no findings related to any decrease in hearing acuity were made.  See report of medical examination.  The Board acknowledges that the results of an automatic audiometer have been attached to copies of the Veteran's enlistment reports of medical examination and history.  This record, however, is undated, and given the absence of any findings related to hearing acuity made at the time of the Veteran's enlistment, cannot definitively be said to have been administered in April 1966.  Given the foregoing, the Board finds that the presumption of soundness attaches in this case.  

Other service treatment records are devoid of reference to complaint of, or treatment for, either hearing loss or tinnitus.  At the time of the Veteran's February 1970 separation examination, audiometric testing revealed that he exhibited hearing loss that met VA standards in both ears and the examiner noted hearing loss as a defect/diagnosis.  See report of medical examination.  Service personnel records corroborate that the Veteran served as a fuel specialist while serving in the Air Force.  See DD 214.  Therefore, in-service exposure to acoustic trauma is conceded.  

The question to be resolved in this case is whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to active service.  There are two opinions of record that address that question.  

The Veteran underwent a VA audio examination in August 2008.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
55
LEFT
15
25
25
30
40

Speech recognition was 98 percent in the right ear and 100 percent in the left.  

The examiner reported that the November 1966 automatic audiogram for military enlistment was unreliable and that the exam showed significant excursion widths of 30-55 dB at all frequencies for both ears, which was indicative of poor test administration and failure to follow the instructions.  The examiner further noted that, to the untrained observer, the enlistment audiogram renders the impression that the Veteran entered military service with pre-existing mild or moderate bilateral hearing loss; however, these results were contradicted by his bilateral normal hearing sensitivity for the whispered voice test at the time of military enlistment.  This determination is not afforded any probative value given the fact that the April 1966 report of medical examination does not contain audiometric results and there is no automatic audiogram dated November 1966.  To the extent the examiner is referring to the undated automatic audiogram attached to the April 1966 examination report when he references a November 1966 automatic audiogram, as noted above, this record cannot definitively be established as having been conducted at enlistment.  

The August 2008 VA examiner also noted that the Veteran exited military service in March 1970 with essentially bilateral, moderate, flat hearing loss and that a degree of this magnitude would have made communication with all others very difficult.  Yet, there was no indication by military health professionals or by the Veteran of any hearing disturbances during military service or at the time of his separation.  The examiner also noted that, at the time of the current examination, the Veteran could not recall having any hearing disturbances during service, and that the flat audiometric configuration was inconsistent with a noise-induced etiology as noise-induced hearing loss usually first involves the higher frequencies at 3000-4000 Hz with improved hearing sensitivity at 6000-8000 Hz.  This noise notch was not present and the exit audiogram was also inconsistent with the results of the August 2008 audiometric testing, which essentially showed normal bilateral hearing sensitivity from 250-3000 Hz.  The examiner determined that the Veteran's flat, moderate audiogram at the time of separation was consistent with his enlistment audiogram suggestive of pre-existing bilateral hearing loss, but more likely than not evidence of his inability to perform the test as instructed.  The examiner concluded, based on the aforementioned evidence, that the enlistment and separation audiograms were unreliable and that they were more likely than not due to a failure in test administration and instruction on the part of the administrator and Veteran.

The examiner noted that the Veteran reported distinctly remembering the onset of tinnitus in 1972 and that it had been constant since.  The examiner also noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing and that it is usually temporary at first.  It does not have a delayed onset, nor is it progressive or cumulative.  The examiner determined that the Veteran's failure to report the onset of his tinnitus after an incident of hazardous noise exposure during military service was consistent with another etiology than military noise exposure.  The examiner also noted that the Veteran's reported onset of hearing disturbances two years after separation.  It was the examiner's opinion that it is less likely than not that bilateral hearing loss and/or tinnitus are related to his history of military noise exposure or any event during military service.  

In an October 2008 letter, Doctor of Audiology K.K. reports that the Veteran reported a history of noise exposure from aircraft while serving in the military between 1966 and 1971, that he first noticed tinnitus in 1971, and that he had some additional occupational noise exposure from 1973 to 1977.  K.K. reported reviewing the Veteran's military records that showed normal hearing at the start of service and hearing loss at the end of service.  It was K.K.'s opinion that it is likely that at least some of the Veteran's hearing loss and tinnitus is due to noise exposure experienced during his military service.  

The August 2008 VA examiner determined that neither bilateral hearing loss nor tinnitus was etiologically related to service.  Doctor of Audiology K.K. determined that at least a portion of the hearing loss and tinnitus was due to in-service noise exposure.  There is no reason to favor one report over the other.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for bilateral hearing loss and tinnitus is warranted as etiologically related to active service.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


